DETAILED ACTION
This action is in response to the amendment 06/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specifications 06/15/2021 are acceptable.

Allowable Subject Matter
Claims 1 – 13 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A direct current voltage step-down regulation circuit structure, comprising: a switching circuit, wherein an output capacitor is arranged at an output end of the switching circuit, and the switching circuit is arranged to receive an input voltage at an input end of the switching circuit; and a feedback regulation circuit comprising a first operational amplifier, a second operational amplifier and voltage division power supplies, wherein the switching circuit is connected to the feedback regulation circuit; a non-inverting input terminal of the first operational amplifier is connected to a first voltage division circuit; an inverting input terminal of the first operational amplifier is connected to the output capacitor; a connection point between the non-inverting input terminal of the first operational amplifier and the first voltage division circuit is connected to a pull-down circuit; an output terminal of the first operational amplifier is connected to the switching circuit; a non-inverting input terminal of the second operational amplifier is connected to a second voltage division circuit; an inverting input terminal of the second operational amplifier is connected to the inverting input terminal of the first operational amplifier; an output terminal of the second operational amplifier is connected to the switching circuit; the output terminal of the second operational amplifier is further connected to the pull-down circuit; and the voltage division power supplies are respectively connected to the first voltage division circuit and the second voltage division circuit”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2014/0253082 discloses a buck DC-DC converter with improved accuracy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838